Title: Editorial Note
From: 
To: 


Congress adopted three documents 15 June that represented a major victory for French diplomacy and demonstrated the Chevalier de La Luzerne’s domination of Congress. In 1779 it had taken Congress several months to devise its peace ultimata and appoint a minister plenipotentiary to carry them out. In 1781 a congressional committee met with La Luzerne on 28 May and within eighteen days Congress voted to accept the Austro-Russian mediation, expand the number of peace negotiators in order to limit John Adams’ influence, and entrust France with the ultimate power over the terms of the definitive peace treaty. For detailed accounts of the circumstances leading to Congress’ reconsideration of its peace objectives and the process by which it was accomplished, see Stinchcombe, Amer. Rev. and the French AllianceWilliam C. Stinchcombe, The American Revolution and the French Alliance, Syracuse, 1969., p. 153–169, and Morris, Peacemakers, p. 210–217.
The proposed mediation of the conflict by Austria and Russia offered the Comte de Vergennes the opportunity to bend Congress’ will to the dictates of French foreign policy. If Congress bowed to French demands and accepted the mediation new commissions and instructions for its peace negotiator would be required. In the process either John Adams’ powers could be severely curtailed or he could be replaced by someone more amenable to French policy. It is ironic, therefore, that the joint commission to accept the mediation (No. I, below), was the least consequential of the three documents printed here. On the very day that Congress formally approved it, Britain refused the mediation. Moreover, by the time Adams received the new commission in October, he had rejected the mediation, with French concurrence, owing to the uncertain status of the United States at the negotiations. For the origins of the Austro-Russian mediation, see Francis Dana’s letter of 25 February, note 3, and John Adams’ second letter of 16 May to the president of Congress, and note 1, both above; for Adams’ rejection of American participation in the mediation, see his correspondence with Vergennes in July, below.
When La Luzerne met with the committee on 28 May, he disclosed portions of a letter from Vergennes dated 9 March. The committee reported that the foreign minister criticized John Adams’ efforts to execute his powers as minister plenipotentiary to negotiate an Anglo-American peace. Vergennes believed it “necessary that Congress should draw a line of conduct to that minister of which he might not be allowed to lose sight.” Adams should be allowed “to take no step without the approbation of his Majesty” and, in the execution of his instructions, should be ordered “to receive his directions from the Count de Vergennes” or whomever the principal French negotiator might be. Such instructions were necessary if negotiations were to take place under the mediation of Austria and Russia, for it was imperative that the French and American negotiators present a united front, leaving no hint of conflict for the common enemy to exploit. In any event, Congress needed to act quickly, for although the proffered mediation was “dilatory,” it would not remain so forever. The conference closed with La Luzerne’s exhortation to prosecute the war with the utmost vigor in order to avoid a peace based on the territory then occupied by the belligerents or uti posseditis (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774– 1789, Washington, 1904–1937; 34 vols., 20:562–569).
The Congress acted with dispatch. On 1 June it sent a circular letter to the states that informed them of the Austro-Russian mediation but warned that a peace founded on uti posseditis was a distinct possibility if the war effort was not pressed with determination. On 8 June, after much debate, Congress agreed to a preliminary form of the instructions in which it accepted the mediation, set down its position regarding boundaries, and required the American negotiator to be guided by French advice. On the 9th, a Saturday, it approved an instruction authorizing a truce if such was necessary, but it rejected a proposal to expand the number of negotiators. On the 11th, after fresh consultations with La Luzerne, Congress amended the instructions to restrict further the latitude of the American negotiator and resolved to expand the number of negotiators, electing John Jay on the 13th and Benjamin Franklin, Henry Laurens, and Thomas Jefferson on the 14th (sameWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774– 1789, Washington, 1904–1937; 34 vols., 20:585–587, 601, 605–607, 608–610, 611–619, 625–628, 638, 648). For the specific changes made in the course of Congress’ deliberations, see the notes to the instructions (No. III), below.
In just over two weeks La Luzerne persuaded Congress to retreat from the peace ultimata it had so laboriously forged in 1779. La Luzerne achieved his victory in part through his skills as a diplomat, but he was dealing with a far different Congress from that which acted in 1779. Six years of war, coupled with Charleston’s fall, Cornwallis’ southern campaign, British incursions in Virginia, the Franco-American army’s inability to act against New York, and the collapse of American finances, all in the previous twelve months, had produced a war-weariness that made Congress amenable to peace on almost any terms. Indeed, by its votes in June 1781, Congress proved willing to eliminate “itself from any prominent role in foreign affairs for the remainder of the Revolution” (Stinchcombe, Amer. Rev. and the French AllianceWilliam C. Stinchcombe, The American Revolution and the French Alliance, Syracuse, 1969., p. 169). It would be much more difficult, however, for France to enforce the terms of La Luzerne’s victory on John Adams, John Jay, and Benjamin Franklin in 1782 when, in the wake of Yorktown and the Battle of the Saints, the British presented them with peace proposals far more favorable than anyone could have expected.
The president of Congress wrote to John Adams on 20 June, below, to inform him of its action and enclosed a set of commissions and instructions. The packet of 20 June went by the same vessel that carried dispatches to Benjamin Franklin and reached Passy on 15 August. Franklin immediately forwarded the packet under a covering letter of 16 August and Adams acknowledged its receipt on the 25th (both below). The president of Congress sent another set of the commissions and instructions under a cover letter of 5 July (Adams Papers), but it is not known when John Adams received it. There are no notations on any of the enclosures to indicate which were sent with each covering letter. The copy of the instructions (No. III, below) printed in this volume is that which John Adams partially deciphered and is now with the covering letter of 5 July in the Adams Papers.
